 PROB 12C                                                                             Report Date: August 23, 2019
(6/16)

                                       United States District Court                                   FILED IN THE
                                                                                                  U.S. DISTRICT COURT
                                                                                            EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                             Aug 26, 2019
                                        Eastern District of Washington                           SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Nathan Mountain Chief                     Case Number: 0980 2:18CR00178-RMP-1
 Address of Offender:
 Name of Sentencing Judicial Officer: The Honorable Rosanna Malouf Peterson, U.S. District Judge
 Date of Original Sentence: March 6, 2019
 Original Offense:        Escape from Custody, 18 U.S.C. §§ 751(a), 4082(a)
 Original Sentence:       Prison - 6 Months;                 Type of Supervision: Supervised Release
                          TSR - 1 Year
 Asst. U.S. Attorney:     George JC Jacobs, III              Date Supervision Commenced: May 17, 2019
 Defense Attorney:        Federal Public Defender           Date Supervision Expires: May 16, 2020


                                         PETITIONING THE COURT

To issue a WARRANT and to incorporate the violation(s) contained in this petition in future proceedings with the
violation(s) previously reported to the Court on 08/07/2019.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            2           Mandatory Condition #3: You must refrain from any unlawful use of a controlled
                        substance. You must submit to one drug test within 15 days of release from imprisonment
                        and at least two periodic drug tests thereafter, as determined by the Court.

                        Supporting Evidence: Mr. Chief is alleged to have violated mandatory condition number
                        3 by ingesting methamphetamine on or about August 20, 2019, based on urinalysis testing
                        and the client’s admission of such use.

                        On May 20, 2019, Mr. Nathan Mountain Chief signed his conditions relative to case number
                        2:18CR00178-RMP-1, indicating he understood all conditions as ordered by the Court.
                        Specifically, Mr. Chief was made aware by his U.S. probation officer that he was required
                        to refrain from the use of illicit substances.

                        Specifically, on August 20, 2019, the client reported to the U.S. Probation Office in
                        Spokane, and did submit to urinalysis testing, the results of which was presumptive positive
                        for methamphetamine. The client subsequently admitted to using methamphetamine
                        previously occurring on or about August 18, 2019, and did sign a drug use admission form
                        serving to document the client’s admitted use. It should also be noted the client did inquire
Prob12C
Re: Chief, Nathan Mountain
August 23, 2019
Page 2

                       with the testing officer about the possibility of not reporting the conduct to the Court, but
                       after further discussion, admitted not reporting such behavior would ultimately not be in his
                       best interest or contribute to his ability to maintain his sobriety. Mr. Chief also advised the
                       testing officer he felt as though his continued lack of participation in outpatient chemical
                       dependency treatment services was likely contributing to his continued use of illicit
                       substances.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court, and that the Court issue a WARRANT.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                             Executed on:     August 23, 2019
                                                                              s/Chris Heinen
                                                                              Chris Heinen
                                                                              U.S. Probation Officer


 THE COURT ORDERS

 [ ]      No Action
 [ X]     The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ X]     The incorporation of the violation(s) contained in this petition
          with the other violations pending before the Court.
 [ ]      Defendant to appear before the Judge assigned to the case.
 [ X]     Defendant to appear before the Magistrate Judge.
 [ ]      Other


                                                                              Signature of Judicial Officer
                                                                                                8/26/2019

                                                                              Date
